﻿Allow me first, on behalf of the Indonesian delegation, to extend our sincere congratulations to Mr. Peter Florin on his election as President at the forty-second session of the General Assembly. His elevation to that high office is a tribute to his personal qualities and record of great distinction in the service of his Government and of the international community. I am fully confident that under his stewardship we shall achieve substantive progress in our work.
To his distinguished predecessor, Mr. Humayun Rasheed Choudhury, I wish to convey our deep gratitude for, and appreciation of, the exemplary manner in which he presided over our deliberations during the last session.
The past year has been marked by several significant developments affecting the course of international relations. During the forty-first session the Assembly took a momentous decision to strengthen and revitalize the functioning of the United Nations. Its implications went beyond the confines of Improving the Organization's administrative efficiency and financial viability and provided a critical boost to its capacity to face the multiple challenges confronting the international community. It has resulted in renewed confidence and recognition of the irreplaceable role and value of the United Nations as the unique multilateral framework for dealing with the global problems of our time. The ability of the United Nations to rally the community of nations in common purpose to seek solutions to a diversity of critical issues has been manifest at various forums during the past year.
Last June some 140 nations gathered in Vienna for the International Conference on Drug Abuse and Illicit Trafficking. The Declaration and Comprehensive Multidisciplinary Outline adopted at that Conference were clear manifestations of the ability of nations to forgo rhetoric and polemics in favour of jointly facing a common threat - not only a threat to the moral and social foundations of all societies, but indeed a potent threat to the youth who represent the future of all countries. 
Meeting against the sombre background of a global economy in the throes of persistent crisis, the seventh session of the United Nations Conference on Trade and Development (UNCTAD), convened in Geneva this summer, was able to overcome the paralysing differences and scepticism that had plagued previous sessions and achieved by consensus the Final Act of the Conference. In addressing squarely the key issues in the fields of trade, money, finance and development, the agreements reached may well presage a resurgence of momentum in the North-South dialogue and signal a reversal of the current malaise in international co-operation for development·
The recently concluded Conference on Disarmament and Development was yet another landmark in the process of jointly addressing two of the most urgent challenges facing the world today. For the first time at the intergovernmental level the close and multidimensional link between disarmament and development was explicitly acknowledged and the Final Document of the Conference committed participating Governments to making this relationship an effective and productive one.
We believe that, above all, the results of these conferences have contributed to arresting the erosion of multilateralism and to strengthening the commitment of Governments to the larger common interests and priority concerns of the international community.
While these are all encouraging developments, they cannot and should not divert our collective view from the dismal realities and dangerous anomalies that still condition the present international situation. Today more than ever before  we have become aware of the dangers posed by an unrestrained arms race in the nuclear era, which, apart from its potent threat of mutual destruction, is now also acknowledged to be a serious impediment to the pursuit of optimal development· The world economy remains mired in prolonged crisis, international economic relations are in acute imbalance, and economic development is bogged down in sharply reduced growth or stagnation. At the same time, the persistence of tensions and conflicts in many regions continue to take a heavy toll in both human and material resources of nations. The struggle for self-determination and true independence, justice and racial equality, economic progress and social emancipation must still contend with outmoded structures and new forms of neo-colonialist domination, pressures, interference and intervention.
If we are to move progressively towards a more viable world order of common security and common prosperity, there can be no alternative to fostering the renewed recognition of the value and indispensability of multilateral co-operation.
This is particularly relevant in the fields of disarmament and international security. I have earlier referred to the recently concluded Conference on Disarmament and Development. Indonesia welcomes the results that were achieved through the consensus of all participating States. Although it obviously fell short of our expectations, the Final Document of the Conference in our view provides us with a sufficiently broad framework for our future action and continuing efforts in these two interrelated fields upon which the building of a more peaceful, secure and prosperous world is so vitally dependent. In focusing global attention on the negative and far-reaching implications of current military expenditures, especially by the major Power blocs, for the world economy and the present international system and by highlighting the pervasive non-military threats to security, the Conference succeeded in establishing a compelling economic case against the arms race. It also underlined the imperative need to redirect resources released through disarmament to the improvement of the socio-economic conditions of the developing countries, especially. It is to be regretted that the Conference could not yet agree to provide for an international financial mechanism to facilitate such a reallocation of resources· None the less, Indonesia expects that on the basis of the Action Programme that was adopted, this and other follow-up actions will be pursued in the context of an enhanced, interrelated perspective within the United Nations and its appropriate organs and agencies.
We are also greatly encouraged by the progress that is being made in the disarmament negotiations between the United States and the Soviet Union. We welcome their agreement in principle to conclude a treaty eliminating all intermediate- and shorter-range nuclear missiles - a treaty which, however limited in scope, would for the first time involve the actual dismantling of specific categories of nuclear weapons. Such an accord may, it is to be hoped, lead to further agreements on the larger issues of strategic and space armaments.
More importantly, it is to be hoped that this initial but significant achievement may bring about a new atmosphere and give a fresh impetus to the multilateral disarmament negotiations now in progress in Geneva. Bilateral agreements between the super-Powers only, while providing the  necessary catalyst towards general disarmament, do not meet the goal of eliminating all nuclear and other weapons of mass destruction under effective international control. Although primary responsibility indeed rests with those who possess a monopoly of destructive power, all States have a vital stake in disarmament and therefore have the right and the duty to contribute to this process. If concrete progress is to be made in genuine arms limitation and disarmament, then multilateral negotiations under the aegis of the United Nations should be the rule rather than the exception. Accordingly, the Conference on Disarmament in Geneva should be allowed to perform its rightful function as the single multilateral negotiating forum in the field of disarmament. In this context, we should like in particular to see the Conference on Disarmament complete as soon as possible the negotiations on a chemical-weapons convention and continue to deal with such questions as a comprehensive test ban and the prevention of an arms race in outer space on a high-priority basis.
Our collective efforts to strengthen international co-operation and to meet the challenges of the future can hardly succeed while unresolved conflicts continue to rage in many regions of the world. It is of the utmost importance to bring to an early end the strife and turmoil which have their source in the continued violation of the fundamental rights of nations and peoples as envisaged in the Charter. This is painfully self-evident in the region of southern Africa, where institutionalised racism and the remaining vestiges of colonialism continue to affront our shared sense of justice and morality.
Despite world-wide censure and condemnation, the racist Pretoria regime has intensified its campaign of brute terror against the oppressed majority and persists in its illegal occupation of Namibia. Its lawless and predatory nature is further reflected in its incessant acts of aggression, political destabilization and economic strangulation against its neighbours, particularly the front-line States, thus posing a constant threat to regional and international peace and security.
Apartheid is at the root of the deepening crisis in southern Africa and must be eradicated in its totality. It is high time for those who pay lip service to the dismantling of that inhuman system but who continue to lend credence and support to Pretoria to cease such duplicitous behaviour and join the international community in working towards the objective of a free, non-racial and democratic society in South Africa. Likewise, the liberation of Namibia is a sine qua non for the re-establishment of peace and stability region-wide. It is utterly unacceptable that after almost 10 years since the adoption of the United Nations plan for Namibia's independence South Africa continues to cling to irrelevant pretexts such as the presence of Cuban troops in Angola to block its implementation. Indonesia has long been convinced that Pretoria will not voluntarily co-operate in the realization of the genuine independence of Namibia and that the only alternative is to compel it to comply with United Nations decisions.
The Security Council can no longer justify any further procrastination in imposing comprehensive mandatory sanctions against South Africa· For if there is one Government against which Articles 39 and 40 of the United Nations Charter should appropriately be applied it is surely the renegade regime in Pretoria.
Time and again the search for a just and durable peace in the Middle East has been thwarted by Israel's brazen acts of expansionist aggression against its neighbours, its reign of terror and repression in the occupied Arab territories and its illegal policies and practices directed towards the goal of ultimate annexation of Arab lands and the permanent denial of the Palestinian people's right to self-determination and independent statehood. Let there be no illusions among us that it is precisely in pursuance of those sinister designs that Israel is bent upon sabotaging any prospect of the convening of the international conference on peace in the Middle East, There is also no doubt that Israel's intransigence could hardly be sustained without the virtual carte blanche extended to it by its powerful friends and supporters.	.
My Government remains convinced that it is only through the proposed international peace conference that a viable negotiating framework can be established within which all the dimensions of the Arab-Israeli conflict and its core aspect of Palestinian self-determination can be comprehensively addressed. It would also provide an acceptable forum where all the parties concerned, including the Palestine Liberation organization (PLO), the sole legitimate representative of the Palestinian people, could participate on an equal footing.
Given the ever present danger of escalating violence and widening conflict, there should be no further delay in preparing for the conference. We fully concur with the Secretary-General that questions of procedure should not present insurmountable obstacles and that our priority concern should continue to be directed towards what the conference would achieve in terms of the objective of just and lasting peace in accordance with the aspirations of the peoples of the region.
Recent initiatives undertaken by the Security Council offer renewed hope of a mutually acceptable negotiated settlement of the agonizing conflict between Iran and Iraq, which has lasted far too long and has inflicted such grievous loss of human life and material destruction on both sides. The protracted hostilities now threaten to expand into wider conflagration, including the deepening involvement of extra-regional Powers, which we cannot but view with serious concern. It is Indonesia's fervent hope that the Secretary-General's current efforts, mandated by Security Council resolution 598 (1987), will succeed in bringing an end to war and paving the way towards a comprehensive, just and honourable peace.
In the sub region of South-East Asia the unresolved conflict situation in Kampuchea still constitutes the one major obstacle blocking the path towards stable peace, regional harmony and common prosperity. Despite continuing hopes for some movement in the direction of a just and comprehensive settlement through dialogue and negotiation, the profound and legitimate aspirations of the Kampuchean people to an end to foreign intervention and the presence of foreign forces on its soil  and to self-determination and national reconciliation still remain unfulfilled. My Government is acutely aware of the complications and dangers of the prolonged impasse in resolving this tragic conflict, which cannot but be contrary to the interests of all the parties concerned. Thus, in July of this year Indonesia, as interlocutor for the Association of South-East Asian Nations (ASEAN), arrived at an understanding with Viet Nam on the holding of an informal meeting, without pre-conditions and with no political labels, of all political factions of the Kampuchean people, on an equal footing, in which at a later stage Viet Nam and other countries concerned would be invited to participate.
We sincerely believe that this two-stage informal get-together would be a useful device in breaking the deadlock and preparing for actual negotiations towards a settlement of the Kampuchean problem in all its complex ramifications. We regret to note that this understanding has subsequently evoked differing interpretations among some of the parties directly concerned. Nevertheless, Indonesia, together with the other states members of ASEAN, stands ready to engage Viet Nam in the continued search for a political solution that would lead to the restoration of a genuinely independent, neutral and non-aligned Kampuchea, while at the same time assuring the legitimate interest of all countries in the region in living in peace with one another free from extra-regional pressures and interference.
On the situation in Afghanistan, we have taken note with keen interest of the progress made and the obstacles that remain in the efforts aimed at finding a viable settlement. A negotiated solution based on the withdrawal of foreign forces and the restoration of the independence, sovereignty and non-aligned status of Afghanistan would not only bring peace and national reconciliation to the valiant Afghan people but also contribute to greater harmony and stability in the relationships among the States in the region and beyond. 
Recent events in New Caledonia have shown that a process of decolonisation which ignores or suppresses the innate rights of the indigenous people cannot yield a just or durable outcome. The holding of a referendum under such conditions serves only to exacerbate the divisions and strife in the Territory. Self-determination and the peaceful transition to an independent New Caledonia can come about only if it is fully in accordance with the fundamental rights and interests of the indigenous Kanak people, while at the same time guaranteeing the rights and interests of all inhabitants of the Territory's multi-ethnic and multiracial society.
With so many persistent conflicts defying peaceful resolution, it is with particular satisfaction that Indonesia welcomes the conclusion of the agreement between the Central American States to establish a stable and lasting peace in accordance with the principles of sovereignty, common security, non-interference, self-determination, democracy and development. The accord represents a clear reaffirmation that dialogue and negotiations among the regional States themselves institute the most effective means of resolving regional problems. It is now more essential than ever for all the parties involved, including countries external to the sub region, to sustain the momentum of the peace process and make possible the emergence of a regional order truly responsive to the basic Interests and aspirations of the peoples of Central America.
In the economic sphere, the international agenda this year has been dominated by the convening of the seventh session of the United Nations Conference on Trade and Development (UNCTAD). That Conference assumed crucial importance because it was expected not only to address the key issues central to the health of the world economy but also to revive the stalemated dialogue between the developed North and the developing South and reactivate multilateral co-operation for development. The Conference was held against the dismal backdrop of a world economy caught in serious imbalances and dislocations. As summarized in UNCTAD, We agreed assessment of global economic trends, compared with the preceding two decades the' world economy in the 1980s has been characterized by a slowdown in growth of demand and output despite generally lower rates of inflation. Many developing countries are experiencing serious difficulties in adapting to structural changes under the impact of such acute reversals as mounting external debt burdens, high real interest rates, increased protectionism and commodity prices depressed to their lowest levels in 50 years. In short, the present decade is witnessing a generally insecure economic environment in which millions of people still lack the basic conditions for a decent life. 
It is a matter of considerable satisfaction to Indonesia that after long and often strenuous debate UNCTAD VII could in the end unanimously agree on a set of policy measures covering the four key interrelated areas of resources for development, commodities, international trade and the problems of the least developed countries. Obviously, these policy measures still fall far short of the expectations of the Group of 77 as expressed in the Havana Declaration. Indeed, some of these prescribed policies amount to a simple reiteration of earlier unimplemented policy measures and are thus wholly inadequate to meet the aggravated situation of today. Nevertheless, judged against the background of the persistent crisis enveloping much of the developing world and the stalemate in the North-South dialogue, the consensus achieved represents a step in the right direction.
One development which was the highlight of the Conference, and which is of particular interest to my delegation, was the decision by the USSR to sign the Common Fund Agreement, thus opening up the very real likelihood of an early entry into force of the agreement· We trust that the follow-up action for the speedy operation of the Fund will also be promptly undertaken. But the major overall conclusion that can be drawn is that UNCTAD has emerged stronger from the process, thereby rebuffing the efforts by some to marginalize its role.
While quite understandably preoccupied with the more immediate threats to our development efforts, we should not lose sight of the longer-term challenges confronting us. The multiple crises which are currently besetting the world can no longer be viewed or addressed in their sectoral compartmentalization. As the Secretary-General aptly points out in his report on the work of the Organization, the symbiosis of development, environment and population is beginning to be better appreciated. In facing this challenge we welcome the timely decision of the Governing Council of the United Nations Environment Programme (UNEP) to submit to this session of the General Assembly two major reports of great relevance, namely the Environmental Perspective to the Year 2000 and Beyond, and the report of the World Commission on Environment and Development, entitled "Our Common Future·. It is indeed crucial for us to ensure accelerated growth and development in order to meet our present needs without compromising the well-being of our future generations. This is essentially what we understand to be the meaning of sustainable development. We agree with the World Commission that poverty is a major cause and effect of global environmental problems; and that it would be futile to attempt to deal with environmental problems without a broader perspective covering the underlying world poverty and international inequality. It is also undeniable that sustainable development would be further enhanced by an international atmosphere of peace, security and co-operation free from the presence and the threat of war, especially nuclear war, and the waste of intellectual and natural resources on armaments.
Turning to the world social situation, we must remain vigilant so as to ensure that the substantial progress already achieved in various fields will not fall victim to the adverse trends in the global economy.
In Indonesia and the other countries of the Association of South-East Asian Nations (ASEAN) , the implementation of programmes such as that of the United Nations Children's Fund (UNICEF) on the strategy of child survival and development, which is supported at the highest levels of Government, has led to Immeasurable improvements in the quality of life of our peoples. Central to this success Is the importance of widespread popular participation and guidance, as recently manifested by the adoption of an agenda for action by parliamentarians from the ASEAN region in support of this strategy. If such direction can be sustained our goal of health for all by the year 2000 can Indeed become a reality. In Indonesia, social development programmes continue to enjoy the strong personal support of President Suharto and have resulted in dramatic advances, particularly in such areas as the immunization of children. Despite the severe constraints of economic adjustment, social development has also been greatly accelerated both by the institution of integrated health and social services and by the increased attention being focused on Improving the status of women.
I have already alluded to the results of the International Conference on Drug Abuse and Illicit Trafficking. The progress achieved in that forum should now be sustained with decisive action at the national, regional and International level. Of critical importance In this regard Is the speedy finalization of the new draft convention against illicit traffic in narcotic drugs and psychotropic substances, as a necessary complement to existing International instruments.
Indonesia is also encouraged by the progress that has been achieved in the Preparatory Commission for the International Sea-Bed Authority and for the International Tribunal for the Law of the Sea. The registration of India as the first pioneer Investor is a significant augury for the implementation of the provisions of the Convention as regards the sea-bed regime and resolution II of the Third United Nations Conference on the Law of the Sea. Indonesia urges all States which have not done so to ratify the Convention to ensure its early entry into force.
It is quite apparent that the economic and social issues of our time have become increasingly multidimensional in character and closely Interrelated. We therefore concur with the Secretary-General's observation in his annual report that "in dealing with this web of global problems, the United Nations system will need to be more fully integrated, and better able to follow priorities established for the system as a whole". (A/42/1, p. 14). In this connection, my delegation has noted with interest his proposal to strengthen the role of the Economic and Social Council in order to make it more consonant with the original intent of the Charter. We are confident that in conducting the in-depth study of the United Nations intergovernmental structure in the economic and social fields the Council's Special Commission will give this proposal the serious consideration that it deserves.
At the same time it should always be borne in mind that all efforts to strengthen the role, improve the functioning and Increase the efficiency and effectiveness of the United Nations and its organs will remain marginal unless they are matched by the consistent support, including financial support, of all Member States. Therefore, in order to reach an effective solution to the current crisis confronting the Organization it is necessary to re-emphasize at this time the imperative need for all Member States to fulfil their financial obligations under the Charter.
In a world of increasing interdependence of nations and interrelationship of issues, international co-operation is no longer an option, it is a necessity. Equally, recognition of the fundamental rights and interests of all nations and peoples, apart from being a moral imperative, is an essential prerequisite for lasting peace. The eradication of the poverty and deprivation which afflict vast areas of the world can no longer be regarded as a long-term goal; it is of urgent relevance to national and international security. If the pursuit of these objectives is to achieve tangible results it is to the revitalization of the multilateral institutions that we must turn. While our Organization is obviously not without deficiencies, our hopes for a new world order must lie not in the rejection but in the rejuvenation of the United Nations. Utilizing the system effectively is as important as changing it. Together we should exert continuous efforts to strengthen the United Nations as the principal collective Instrument through which Members can resolve the fundamental global issues confronting humanity.
